NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with FED. R. APP. P. 32.1


                   United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 16, 2022 *
                                 Decided February 16, 2022

                                           Before

                            DIANE S. SYKES, Chief Judge

                            WILLIAM J. BAUER, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

No. 19-3540

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of
                                                  Illinois, Eastern Division.
              v.
                                                  No. 05 CR 271-1
MARK CLARK,
    Defendant-Appellant.                          John Robert Blakey,
                                                  Judge.

                                         ORDER

       Mark Clark, a federal inmate serving a prison sentence for a crack-cocaine
offense, moved for a reduced sentence under § 404(b) of the First Step Act of 2018. The




      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-3540                                                                         Page 2

district court granted a reduction that was less than what Clark requested. The district
judge followed the proper procedure and did not abuse his discretion, and so we affirm.

       In 2006, Clark pleaded guilty to distributing crack cocaine in violation of
21 U.S.C. § 841(a)(1). The district judge sentenced him to 360 months’ imprisonment and
5 years’ supervised release. After that, Clark twice moved under 18 U.S.C. § 3582(c)(2)
to reduce his sentence, first based on Amendment 706 to the Sentencing Guidelines and
then on Amendment 782. The judge granted the second motion and reduced his
sentence to 312 months, within the reduced guidelines range of 262 to 327 months’
imprisonment.

       In 2019, Clark moved a third time to reduce his sentence, now under § 404(b) of
the First Step Act of 2018, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018). He
requested a reduction in his prison sentence to 210 months, below the still-applicable
guidelines range of 262 to 327 months. He argued that several factors justified that
sentence: his age, clean disciplinary record (a single nonviolent infraction 17 years ago),
and rehabilitative efforts (earning his GED and completing other educational and
vocational courses). The government agreed that Clark was eligible for a reduction
under § 404 because the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat.
2372—made applicable retroactively to Clark by the First Step Act—lowered the
statutory minimum and maximum penalties for his offense. But it argued that he had
already received a sentence reduction that reflected his post-sentencing progress, and
his guidelines range had not changed since then.

        After receiving written submissions and holding a hearing over two days, the
district court (now a different judge) partially granted Clark’s motion. The judge
emphasized Clark’s “strong” rehabilitative efforts and noted that the need to protect the
public from Clark now was reduced. The judge also stated that he considered the
guidelines policy statements, the need to avoid unwarranted disparities among
similarly situated offenders, and the congressional intent to reduce disparities between
sentences for offenses involving crack and powder cocaine. He concluded that a
reduced prison sentence of 295 months was warranted but that the seriousness of the
offense and the needs to promote respect for the law and to provide just punishment
weighed against the below-guidelines sentence Clark sought.

        On appeal, Clark first argues that the judge procedurally erred by ignoring
(1) the evidence of his rehabilitation, (2) policy statements from the U.S. Sentencing
Commission, (3) the need to avoid unwarranted disparities, and (4) Congress’ policy
shift toward more lenient sentences for crack-cocaine offenses. See 18 U.S.C. § 3553(a)(1),
No. 19-3540                                                                        Page 3

(5)–(6); United States v. Hudson, 967 F.3d 605, 611–12 (7th Cir. 2020) (changed statutory
penalties appropriate consideration when resentencing under the First Step Act). As our
summary of the hearings makes clear, the record does not support his contentions. The
judge discussed Clark’s rehabilitation at length—concluding that it merited partially
granting the motion. He also said that he had considered the Commission’s policy
statements, the need to avoid unwarranted disparities, and the goal of the First Step Act
to give inmates like Clark a chance to benefit retroactively from the reduced statutory
penalties for crack-cocaine offenses. This shows compliance with the procedural
requirements. See United States v. Fowowe, 1 F.4th 522, 527 (7th Cir. 2021). Moreover, the
judge addressed potential disparities by sentencing Clark within the modified
guidelines range. See United States v. Sanchez, 989 F.3d 523, 541 (7th Cir. 2021).

       Next, Clark argues that the judge abused his discretion by not granting a larger
sentence reduction, maintaining that the judge gave “short shrift” to his post-conviction
conduct and his advanced age. But the judge fully considered Clark’s arguments and
reasonably concluded that the seriousness of the offense and the need to promote
respect for the law outweighed those considerations. We will not reweigh the factors or
substitute our own judgment for the district judge’s. United States v. Taylor, 907 F.3d
1046, 1052 (7th Cir. 2018).

                                                                              AFFIRMED